678 S.E.2d 90 (2009)
In the Matter of Stephen G. WALDROP.
No. S09Y1392.
Supreme Court of Georgia.
June 8, 2009.
William P. Smith III, General Counsel State Bar of Georgia, Jenny K. Mittelman, Asst. General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on the Report and Recommendation of the Review Panel in response to Stephen G. Waldrop's petition for reinstatement seeking to lift his 24-month suspension from the practice of law imposed on January 28, 2008, but made retroactive to January 29, 2007, due to his guilty plea to a drug charge, for which he received First Offender treatment, see In the Matter of Waldrop, 283 Ga. 80, 656 S.E.2d 529 (2008). The State Bar has no objection to lifting Waldrop's suspension and the Review Panel recommends that Waldrop's petition be granted.
In Waldrop, this Court determined that Waldrop's suspension may be lifted by further order of this Court, following the running of his suspension from January 29, 2007 and
his successful completion of his First Offender probation; his successful completion of the Lawyer Assistance Program as certified by the Program Director; his continued therapy with Dr. [Bruce] Atkinson, or another qualified therapist approved by Dr. Atkinson, for a minimum of one year, until such time as the therapist certifies in writing to the Director of the Lawyer Assistance Program that the therapy is no longer necessary; and his submission to random drug screens under circumstances established by the Director of the Lawyer Assistance Program.
*91 Id. at 81-82, 656 S.E.2d 529. In support of his petition, Waldrop submitted a letter from the Clinical Director of the Lawyer Assistance Program of the State Bar of Georgia certifying that Waldrop successfully completed the program and that Waldrop participated and tested negative in multiple random drug screens as part of his monitoring program with the Lawyer Assistance Program. He also submitted a letter from Dr. Atkinson to the Clinical Director of the Lawyer Assistance Program certifying that he has successfully completed therapy and that therapy is no longer necessary. Finally, Waldrop has submitted the order terminating his original five-year probation period and discharging him under the terms of the First Offender Act. We have carefully reviewed Waldrop's petition, the supporting documents and the Review Panel's report. We find that Waldrop has satisfied the conditions for lifting his suspension set forth in this Court's opinion suspending him from the practice of law. Accordingly, this Court hereby orders that Stephen G. Waldrop's petition to lift his suspension be granted and that he be reinstated as an attorney licensed to practice law in the State of Georgia.
Petition for reinstatement granted.
All the Justices concur.